Citation Nr: 9918917	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral knee 
disabilities.

2.  Entitlement to an increased rating for the service-
connected recurrent dislocation, right shoulder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
January 1983, with 3 months, 21 days prior active service.  
She also served on active duty from July 1987 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two separate rating actions of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a July 1996 rating action, the RO 
determined that new and material evidence to reopen the 
veteran's claim of service connection for bilateral knee 
disabilities had not been submitted.  The veteran submitted a 
notice of disagreement (NOD) in April 1997 and the RO issued 
a statement of the case (SOC) in June 1997.  The veteran's 
substantive appeal was received in July 1997.  

This Board finds that the veteran has also perfected an 
appeal from a June 1994 rating action by which the RO denied 
a claim for a rating in excess of 20 percent for the service-
connected right shoulder disability.  The veteran submitted a 
NOD as to that issue in July 1994 and the RO issued a SOC in 
August 1994.  The veteran's substantive appeal was received 
in September 1994.  The veteran testified at a personal 
hearing at the RO in November 1994.  A transcript of that 
hearing is associated with the record.  In a February 1995 
decision, the Hearing Officer increased the rating to the 
current level of 30 percent and granted two separate 
extensions of benefits under 38 C.F.R. § 4.30 (1998).  

Although the RO has taken no further action on that appeal, 
the Board notes that a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal." AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue 
of an increased rating for the service-connected right 
shoulder disability remains in appellate status.  

The Board also notes that in the September 1994 substantive 
appeal submitted in support of the claim for increase, the 
veteran indicated that her service-connected right shoulder 
disorder prevented her from working.  The veteran appears to 
be raising the issue of a total disability rating based on 
individual unemployability.  This matter is referred to the 
RO for clarification and any appropriate action.

During the course of this appeal, the veteran submitted a 
claim for an increased rating for the service-connected 
residuals of a left toe fusion and attempted to reopen a 
claim of service connection for a right toe disability.  
After initial determinations by the RO, the veteran indicated 
her disagreement with the rating action regarding the left 
foot only, but has not responded to the SOC.  As neither 
issue has been perfected for appellate review, they will not 
be discussed herein. 


REMAND

The veteran asserts that she has submitted new and material 
evidence sufficient to reopen her claim of service connection 
for bilateral knee disabilities.  The Board initially notes 
that in the final, unappealed December 1990 rating action, 
the RO reported the veteran's initial period of service as 
beginning in September 1980 and indicated that the first 
reference to knee complaints was dated that same month.  The 
Board notes that the Form DD 214 pertaining to that period of 
service, with entrance date in September 1980, referenced 3 
months, 21 days prior active duty service.  

In the narrative portion of the December 1990 rating action, 
the RO further noted that the veteran had reported a history 
of knee injuries prior to service.  As such, the RO decided 
that the veteran did not experience the onset of knee pain 
during service and there was no evidence of progression of a 
bilateral knee disability during service. 

Service medical records include entries recording complaints 
of knee pain which pre-date the September 1980 entry cited by 
the RO as the initial complaint of knee pain.  Although the 
RO noted in the June 1998 supplemental statement of the case 
(SSOC) that records pertaining to the earlier period of 
service were of record and considered at the time of the 
December 1990 rating action, the Board finds that it is 
unclear whether those records were in fact considered.  As 
noted, neither the narrative portion nor the dates of service 
noted in the December 1990 rating action referred to service 
prior to September 1980.  It is also unclear from a review of 
the record whether the service medical records in question 
were actually part of the record at the time of the initial 
decision or were received at a later date.  On remand, the RO 
should attempt to clarify when the service medical records 
pertaining to the 3 months, 21 days prior active duty service 
were obtained and whether those records were considered as 
part of the initial rating decision.  

The Board also points out that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) issued a 
decision in the case of Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) which affects the way in which evidence is to be 
evaluated in order to determine whether it is new and 
material.  The Federal Circuit held that the test heretofore 
applied for determining whether recently presented evidence 
was material (see Colvin v. Derwinski, 1 Vet. App. 171 
(1991)) was incorrect in that it imposed a higher burden than 
regulation promulgated by the Secretary of VA.  

In the June 1997 SOC the RO indicated that to justify 
reopening, there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both old and new, would change the outcome.  The RO appeared 
to find that certain evidence was not probative as to the 
issue of service connection.  This is the Colvin concept 
recently found to be improper.  See Hodge, supra; Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).  The June 1998 
supplemental statement of the case appeared to find that the 
evidence submitted subsequent to the SOC was cumulative and, 
thus, not new.  Nevertheless, the earlier conclusion that the 
evidence submitted to reopen the claim was not new and 
material continues to violate the Federal Circuit decision in 
Hodge.  Therefore, the Board finds that, on remand, the RO 
should consider whether the evidence submitted by the veteran 
was "material" as defined by regulation.  See 38 C.F.R. 
§ 3.156.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter, the Court) 
held that the process for reopening claims under the Federal 
Circuit's holding in Hodge, consists of three steps:  the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  On remand, the RO must apply 38 C.F.R. 
§ 3.156, Hodge and Elkins.

Regarding the claim for increase, the Board notes that the 
medical evidence of record is insufficient for determining 
the severity of the veteran's disability.  The Board also 
notes that in the September 1994 substantive appeal, the 
veteran referred to training she was receiving under Chapter 
31.  Records pertaining to vocational rehabilitation benefits 
are not associated with the record and must be obtained prior 
to appellate disposition.  

The veteran contends that her right shoulder disability is 
more severe than the current rating indicates.  In the 
February 1995 rating action effectuating the Hearing Officer 
decision grant of an increased rating, it was noted that the 
veteran had undergone two surgical procedures, yet continued 
to complain of pain in the right shoulder.  The report of the 
most recent VA examination, conducted in August 1994, noted 
that the veteran continued to experience dislocation despite 
two prior surgeries and used medication to relieve the pain.  

Any examination of musculoskeletal disability done for rating 
purposes must include certain findings and conclusions that 
have heretofore been overlooked in the VA examinations of 
record.  Such examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, examination 
findings for rating purposes must be expressed in terms of 
the degree of additional range-of-motion loss due to any pain 
on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  DeLuca, supra.

Accordingly, this case is remanded to afford the veteran an 
examination which should include medical determinations on 
whether the right shoulder exhibits pain with use, weakened 
movement, excess fatigability, incoordination, or any other 
functionally disabling symptoms.  Additionally, and most 
importantly, these determinations should be expressed in 
terms of additional range-of-motion lost beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  DeLuca, supra.

Thus, this case is REMANDED to the RO for the following 
development:

1.  The RO should verify the veteran's 
service prior to September 19, 1980.

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for 
complaints regarding her right shoulder 
disability since 1994.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.

3.  The RO should obtain the veteran's 
Chapter 31 Vocational Rehabilitation 
folder and associate it with the claims 
folder.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
right shoulder disability.  The claims 
folder and a copy of this remand should 
be made available to the examiner prior 
to the evaluation so that the pertinent 
clinical records may be reviewed in 
detail.  Any indicated special studies 
should be conducted, and all pertinent 
clinical findings should be reported in 
detail, including all functional 
impairments identified in 38 C.F.R. 
§§ 4.40, 4.45.  Each such problem should 
be expressed in terms of additional range 
of motion loss beyond that clinically 
demonstrated.  

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  This should 
include readjudicating the veteran's 
claim for an increased rating for the 
service-connected right shoulder 
disability and consideration of 38 C.F.R. 
§ 3.156 under Hodge and Elkins to 
determine if new and material evidence 
has been submitted to reopen the claim of 
service connection for bilateral knee 
disabilities and, if so, whether the 
claim is well grounded.  The RO should 
specifically indicate when the service 
medical records pertaining to service 
prior to September 1980 were obtained and 
whether those records were considered as 
part of the December 1990 rating action.  
If that claim is reopened and found to be 
well grounded the RO should consider the 
claim on the merits.  Any necessary 
additional development, including the 
scheduling of a VA examination with 
medical opinion, should be undertaken.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  They should be 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


